McLAUGHLIN, J. (dissenting).
I think this judgment should be affirmed. It is conceded that the butter was actually delivered to and used by the defendant, and was of the value claimed, and for which a -recovery was had. The only objection made by the defendant upon the trial to the plaintiffs’ right to recover was that the butter was not furnished in accordance with the provisions of section 64 of the consolidation act, as amended by chapter 327 of the Laws of 1893. This statute was designed to insure economy on the part of the city, and to prevent favoritism, fraud, and corruption by public officials. This was the purpose, and only purpose, of the statute. The butter was furnished up'on different orders, and at different times, and not one of *620which called for more than $500 in value. No contract was ever made for any particular quantity. An order was sent, and the amount called for by the order was shipped. The defendant was under no obligation at any time to accept butter to the value of $1,000, and the plaintiffs were under no obligation to furnish any greater quantity of butter than that called for by each order at the time sent. Under such circumstances, it cannot be said that this butter was furnished “for any particular purpose,” within the true intent and meaning of the statute referred to. Swift v. Mayor, etc., 83 N. Y. 529. This statute was never designed to enable the city to do an act which, if done by an individual, would he dishonest. The defendant has received and used the plaintiffs’ property. It has not paid for it. It concedes that it was of the value claimed, and it also appears that a necessity existed for its use. It is not even suggested that the butter was ordered, furnished, or used with the intent on the part of any one to evade the statute. The question involved upon this appeal is to be disposed of, it seems to us, in the same manner as though each purchase of butter had been made from a different individual, and without any knowledge upon the part of the various sellers that the purchases had been made of other parties, because the infirmity in the purchase depends upon the want of power in the department to make it, and the question as to the want of power is not affected by the fact that the separate purchases are made from the same individual. Each of these purchases was as distinct as though they had been made from different parties. Each had no relation to the others, nor is there anything which connected them together as a continuous transactions. If these distinct purchases had been made from separate sellers, there would not seem to be any violation of the statute, interpret it as broadly as you may. We think the judgment is right, and should be affirmed.
VAN BRUNT, P. J., concurs.